                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       AILEEN S. MARTINEZ,                              Case No. 19-cv-01522-JST
                                                         Plaintiff,
                                   8
                                                                                            ORDER EXTENDING DEADLINE FOR
                                                  v.                                        PLAINTIFF TO FILE MOTION;
                                   9
                                                                                            ORDER TO SHOW CAUSE
                                  10       ANDREW SAUL,
                                                         Defendant.1
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On August 9, 2019, Defendant Andrew Saul filed an answer to Plaintiff Aileen S.

                                  14   Martinez’s complaint seeking review of a decision by the Commissioner of Social Security. ECF

                                  15   No. 16. Martinez was required to “serve and file a motion for summary judgment or for remand

                                  16   within 28 days of service” of the answer. ECF No. 4. That 28-day period expired on

                                  17   September 6, 2019, and Martinez has not filed either motion.

                                  18          Martinez is ordered to show cause as to why she failed to file a timely motion. She shall

                                  19   file a written response to this order to show cause within fourteen days of the date of this order.

                                  20   Martinez shall also file her motion for summary judgment or for remand by the same date. Failure

                                  21   to file a timely motion or response to the order to show cause may result in dismissal of this case

                                  22   for failure to prosecute.

                                  23          IT IS SO ORDERED.

                                  24   Dated: September 24, 2019
                                                                                        ______________________________________
                                  25
                                                                                                      JON S. TIGAR
                                  26                                                            United States District Judge

                                  27
                                       1
                                  28    Pursuant to Federal Rule of Civil Procedure 25(d), Commissioner of Social Security
                                       Andrew Saul is automatically substituted as a party as the successor to Nancy A. Berryhill.
